Case 3:18-cv-13404-MAS-DEA Document4 Filed 12/04/18 Page 1 of 1 PagelD: 26

 

RECEIVED
James Everett Shelton
316 Covered Bridge Road DEC 03 ri
King of Prussia, PA 19406 :
(484) 626-3942 AT 8:30______ yy
Jeshelton595@gmail.com WILLIAM T. WALSH
Plaintiff, Pro Se
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
TRENTON DIVISION
JAMES EVERETT SHELTON )
Plaintiff, ) Civil Action
)
V. ) No. 3:18-ev-13404
)
MERCHANT DIRECT LLC, & )
DANIEL L. FIORE )
Defendants )

 

NOTICE OF VOLUNTARY DISMISSAL
Plaintiff JAMES EVERETT SHELTON hereby dismisses this action with prejudice, with

respect to all Defendants.

Dated: November 30, 2018 Crate E, otto,

James Everett Shelton

316 Covered Bridge Road
King of Prussia, PA 19406
(484) 626-3942
Jeshelton595@gmail.com

Plaintiff, Pro Se

4th
So Ordered this day
of nln, 20 ©

ol id ho Shipp, USDJ

 
